IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 252
                                                   :
         ORDER AMENDING                            :          APPELLATE PROCEDURAL RULES
         RULE 1115 AND 1116 OF THE                 :
         PENNSYLVANIA RULES OF                     :          DOCKET
         APPELLATE PROCEDURE                       :
                                                   :




                                                ORDER


PER CURIAM

       AND NOW, this 30th day of December, 2014, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published
before adoption at 44 Pa.B. 3054 (May 24, 2014):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rules of Appellate Procedure 1115 and 1116 are
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
the amendments herein shall be effective 60 days from the date of this Order, and shall
apply to petitions for allowance of appeal and answers filed after that date.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.